      Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

IN RE PFIZER INC. SECURITIES
LITIGATION,
                                                                       No. 04 CV 9866-LTS

-------------------------------------------------------x


                                                     ORDER

                 The Court has received the attached communication dated June 18, 2020, from

Mr. William R. Hess (the “Claimant”) relating to the above-captioned matter. The Court has

redacted the referenced financial account number and social security number in accordance with

Fed. R. Civ. P. 5.2(a). The unredacted original will be filed under seal. Counsel for Plaintiff is

directed to ascertain the status or disposition of the Claimant’s claim and report the results of its

investigation to the Claimant and the Court by July 31, 2020. Chambers will mail a copy of this

order (without the attachment) to Mr. Hess.


        SO ORDERED.

Dated: New York, New York
       July 1, 2020



                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge


Mail to:

Mr. William R. Hess
475 S Eliseo
Greenbrae, CA 94904




PFIZER - ORDER RE CLAIM                                    VERSION JULY 1, 2020                         1
          Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 2 of 13




Honorable Laura Taylor Swain
Daniel Patrick Moynihan
United States Courthouse                                                            No.9
500 Pearl St.                                                                       Greenbrae,CA 94904
New York, NY 10007-1312                                                             June 18, 2020
Ref ECF Case 04-cv-9866 (LTS) (HBP)


Judge Swain:

This is in reference to a notice of settlement in class action suit against Pfizer. The case was to include
"All persons and entities who purchased and/or otherwise acquired Pfizer Inc. ("Pfizer" or "PFE")
common stock between and including October 31, 2000 and October 19,2005." Copy marked A.

I am enclosing a copy of Garden City Group's Proof of Claim and Release form. Copy marked B
It includes my dividend purchases 6/5/2003 to 12/3/2004.

Enclosed is a copy of Computershare history of my Pfizer stock.As the statement shows I first acquired
Pfizer stock April 16, 2003.

Finally a copy of their postcard dated October 27, 2016 acknowledging receipt of my claim form Copy
Marked D

I have written the Lead Counsel Designee - Mary S. Thomas, Esq, Grant & Eisenhofer P.A.. She refuses
to acknowledge my claim. Can you require them to do so? How do I obtain my compensation from this
class action?

Enclosed is a self addressed stamp envelope for any return correspondence. Thank you for your help.


Sincerely,
   :-:.
   ,)  � _,
   }·-')
             z
         . , �-·
                 )


William R. Hess
                 Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 3 of 13
                                                      UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF NEW YORK

      IN RE PFIZER INC. SECURITIES LITIGATION                              No. 04-cv-9866 (L TS)(HBP)

                                                                           ECF CASE



A   To:
                      NOTICE OF PROPOSED SETTLEMENT OF SECURITIES CLASS ACTION, APPLICATION FOR
                           ATTORNEYS' FEES AND EXPENSES, AND SETTLEMENT FAIRNESS HEARING

            {All persons and entities who purchased and/or otherwise acquired Pfizer Inc. ("Pfizer" or "PFE") common stock)
            \between and including October 31, 2000 and October 19, 2005.
                            A federal court has authorized this notice. This is not a solicitation from a lawyer.

     PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. THIS NOTICE EXPLAINS IMPORTANT RIGHTS YOU MAY
                             HAVE, INCLUDING THE POSSIBLE RECEIPT OF CASH FROM THE SETTLEMENT.

      IF YOU ARE A MEMBER OF THE CLASS, YOUR RIGHTS WILL BE AFFECTED BY A CLASS ACTION LAWSUIT PENDING IN
                    THIS COURT WHETHER YOU TAKE ANY ACTION PURSUANT TO THIS NOTICE OR NOT.

    This Notice has been sent to you pursuant to Rule 23 of the Federal Rules of Civil Procedure and an Order of the United States District
    Court for the Southern District of New York (the "Court"). The purpose of this Notice is to inf orm you of the proposed settlement (the
    "Settlement") of the above-captioned class action lawsuit (the "Action") against Pfizer, Henry A. McKinnell, Karen L. Katen, Joseph M.
    Feczko and Gail Cawkwell (collectively the "Defendants") for a total of $486,000,000 in cash (the "Settlement Amount") that, if
    approved, will resolve all claims in the Action. The Notice also is being sent to inf orm you of the hearing (the "Final Approval Hearing")
    to be held by the Court to consider (i) the fairness, reasonableness and adequacy of the Settlement as set forth in the Settlement
                1
    Agreement and whether the Settlement should be approved; (ii) whether the proposed plan for allocating the proceeds of the
    Settlement to eligible members of the Class (as set forth in Appendix A hereto) should be approved; (iii) Lead Counsel's application for
    attorneys' fees and expenses, including reimbursement of Plaintiffs' costs and expenses (as addressed on page 8, Question No. 14,
    below); and (iv) certain other matters.           ·

    This Notice is directed to you in the belief that you may be a member of the Class whose rights might be affected by the Settlement. If
    you do not meet the Class definition or if you previously excluded yourself from the Class in connection with the Notice of Pendency of
    Class Action previously disseminated in 2012 (the "Class Notice") and are listed on Exhibit C to the Settlement Agreement, this Notice
    does not apply to you. If you are uncertain whether you are a member of the Class, contact Lead Counsel identified below, or consult
    your own attorney.

                                         YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT
    SUBMIT A CLAIM FORM.                     The only way to be eligible to receive a payment from the Settlement Fund is to submit a Claim
                                             Form postmarked no later than January 28, 2017.
    OBJECT TO THE SETTLEMENT,                If you want to object to the proposed Settlement, the proposed Plan of Allocation or the request
    PLAN OF ALLOCATION OR                    for attorneys' fees and expenses, you must write to the Court and explain why you do not like
    REQUESTS FOR ATTORNEYS'                  the Settlement, the Plan of Allocation, Lead Counsel's request for attorneys' fees and expenses
    FEES AND EXPENSES.                       and/or Plaintiffs' request for reimbursement of costs and expenses. Objections must be
                                             received no later than November 28, 2016.
    GO TO THE FINAL APPROVAL                 lf you want to appear in person and speak in Court at the scheduled hearing about the fairness
    HEARING ON DECEMBER 21,                  of the proposed Settlement, the proposed Plan of Allocation, and/or the request for attorneys'
    2016.                                    fees and expenses, you must submit a notice of intention to appear, along with your written
                                             objection. Notices of intention to appear must be received no later than November 28, 2016.
    DO NOTHING.                              If you are a Class Member and do nothing, you will not be eligible to receive any payment from
                                             the Settlement Fund, you wilt give up your rights to sue about the claims that are being resolved
                                             by the Settlement and you will be bound by any judgments or orders entered by the Court in the
                                             Action.

               The rights and optipns set forth above - and the deadlines to exercise them • are explained in this Notice.




    ' Any capitalized terms used in this Notice that are not otherwise defined herein shall have the meanings ascribed to them in the Stipulation and
    Agreement of Settlement dated August 26, 2016 (the "Settlement Agreement"), which is available at www.pfizersecuritieslitigationsettlement.com.
               Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 4 of 13
                                                                Summary of the Notice
shall
distri
                   • Description of the Action and the Class: This Action was brought by investors alleging, among other things,
donE
         Defendants violated the federal securities laws by making false, misleading or incomplete statements regarding the cardiovascular r
         of Celebrex and Bextra. Defendants vigorously denied and disputed Plaintiffs' claims. A more detailed description of the Action is
Distr    forth on pages 3-4, Question No. 3, below.

cons              * Statement of Plaintiffs' Recovery: Subject to Court approval, the Settlement will result in the creation of a cash settlen
furth    fund in the principal amount of $486,000,000, plus any interest that may accrue thereon (the "Settlement Fund"). A portion of
         Settlement Fund will be used to pay for, among other things, the expense of class notice and administration of the Settlement, le
WWI/I
         and tax-related expenses, Court-awarded attorneys' fees and expenses to Plaintiffs' Counsel and Court-awarded reimbursemer
         costs and expenses to Plaintiffs. The balance of the Settlement Fund will be available for distribution to Class Members who sul
         valid an& timely Claim Forms, according to a Court-approved plan of allocation. The plan of allocation being proposed by Plaintiffs
         Lead Counsel (the "Plan of Allocation") is set forth in Appendix A hereto. Based on Plaintiffs' damages expert's estimate of the nun
         of shares of Pfizer common stock purchased during the Class Period that may have been affected by the conduct at issue in the Act
         and assuming that all Class Members elect to participate in the Settlement, the estimated average recovery (before deduction of
         Court-approved fees, expenses and costs (as described herein) is $0.13 per affected share of Pfizer common stock. You should n;
         however, that the foregoing average recovery per share is only an estimate. Your recovery from the Settlement will depend c
         number of things, such as the number of shares of Pfizer common stock you purchased or otherwise acquired during the pe
         between and including October 31, 2000 and December 16, 2004, and the timing of your purchases, acquisitions and any sales
         what prices such shares were purchased, acquired or sold, and the total number of valid Claim Forms submitted.

                    * Statement of Potential Outcome of Case: The Parties do not agree on the ave.rage amount of damages per share 1
         would be recoverable if Plaintiffs were to prevail in the Action. Among other things, Defendants do not agree with the assertion '
         they violated the federal securities laws or that damages were suffered by any members of the Class as a result of their cond
         Plaintiffs estimate, based on a trading model used by their experts, that the maximum recovery for the Class might be as large as $5
         billion in the aggregate, or approximately $1.46 per damaged share. This assumes Plaintiffs would prevail on every element of ti
         claims and that the jury would find that each of the alleged corrective disclosures revealed information that had been concealed.

                  • Attorneys' Fees and Expenses Sought: Plaintiffs' Counsel in the Action, which have been prosecuting the Action o
         wholly contingent basis since its inception in 2004, despite having advanced millions of dollars in expenses and having spent well o
         $100 million in time representing in excess of 200,000 hours, have not received any payment of attorneys' fees for their work on bel
         of the Class and have advanced substantial expenses necessary to prosecute this Action and negotiate the Settlement on behalf of
         Class. Lead Counsel, on behalf of Plaintiffs' Counsel, will ask the Court for an award of attorneys' fees not to exceed 30% of
         Settlement Fund and expenses paid or incurred in connection with the institution, prosecution and resolution of the claims agai
         Defendants in an amount not to exceed $25 million, plus interest, to be paid from the Settlement Fund. In addition, Plaintiffs may si
         reimbursement of up to an aggregate amount not to exceed $100,000 for their reasonable costs and expenses incurred in represent
         the Class. If these amounts are requested and approved by the Court, the estimated average cost per affected share of Pfizer comrr
         stock will be $0.05. Please note that this amount is only an estimate._

                   * Reasons for the Settlement: Plaintiffs believe that the Settlement is a good recovery and ls in the best interests of
         Class. Because of the risks associated with continuing to litigate and proceeding to trial, there was a danger that the Class would
         have prevailed on any of its claims, in which case the Class would receive nothing. Also, the amount of damages recoverable by
         Class was and is challenged by Defendants. Recoverable damages in this case are limited to losses caused by conduct actiona
         under the applicable law and, had the Action gone to trial, Defendants would have asserted that any losses of Class Members w,
         caused by non-actionable market, industry, or general economic factors. Defendants would also have asserted that throughout
         Class Period, the risks associated with the purchase of Pfizer common stock were fully and adequately disclosed. The Settlem
         provides an immediate benefit to Class Members and will avoid the years of delay that would likely occur in the event of a contes·
         trial and appeals.

          Defendants have denied and continue to deny any improper conduct or violation of the federal securities laws or any other laws
          regulations and assert that they are settling the Action solely to avoid the burden and expense of further litigation.
                   • Identification of Attorney Representatives and Further lnfonnation: For more information about this Notice or 1
          Settlement please contact the Settlement Administrator or Lead Counsel:


                         Settlement Administrator                                   Lead Counsel
                         Pfizer Securities Litigation Settlement                    Mary S. Thomas, Esq.
                         c/o Garden City Group, LLC                                 G rant & EjsenhoferPA
                         P.O. Box 10305                                             123 Justison Street
                         Dublin, OH 43017-5905                                      Wilmington, DE 19801
                         888-236-0464                                               302-622-7000
                         info@pfizersecuritieslitigationsettlement.com              www.gelaw.com




                                                                             2
                                                                                                         ■
                                   Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 5 of 13
                      Must be
                                                                                                                                                                                   FIZ               ■
                                                                                                                                          I l l l l I l l l l l l I l l l l l l l l l l l l Il I I l l l l l
                    Postmarked
                                                                                  Pfizer Securities Litigation Settlement
                   No Later Than
                  January 28, 2017                                                      c/o Garden City Group, LLC
                                                                                              P.O. Box 10305
                                                                                           Dublin, OH 43017-5905
                                                                                              1-888-236-0464
                                                                                www.pfizersecuritieslitigationsettleme nt.com


                                                                                                                                  '
FIZ0204125346

1111\lll lilll Ill llll i 11111 1 11 1111 1111111111 1 111 lllll l l l l\111 111 1111
TD02053548935000393688K8A                    0018081

 11 11 11• 1I1111 III    I 1ll11111 ,I111111111111111II111••I.,,.                  I'11h,111I
 . ............ ........ ** AUTO**3-DIGIT 949                                     T83 P1
 WILLIAM R HESS #9                                                                                           Claim Number: 01064384
 475 S ELISEO


                                                              •'?>
 GREENBRAE CA 94904                                                                                          Control Number: 0373522856


                                                                PROOF OF CLAIM AND RELEASE FORM
       TO BE ELIGIBLE TO RECEIVE A SHARE OF THE NET CASH SETTLEMENT AMOUNT IN CONNECTION WITH
       THE SETTLEMENT OF THIS ACTION, YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND RELEASE
       FORM ("CLAIM FORM") AND MAIL IT BY PREPAID, FIRST-CLASS MAIL, POSTMARKED NO LATER THAN
       JANUARY 28, 2017, ADDRESSED AS FOLLOWS:

                                                                                        Pfizer Securities Litigation Settlement
                                                                                             c/o Garden City G roup, LLC
                                                                                                   P.O. Box 10305
                                                                                                Dublin, OH 43017-5905

       FAILURE TO SUBMIT YOUR CLAIM FORM BY THE DATE SPECIFIED ABOVE WILL SUBJECT YOUR CLAIM TO
       REJECTION AND MAY PRECLUDE YOU FROM BEING ELIGIBLE TO RECEIVE ANY MONEY IN CONNECTION
       WITH THE SETTLEMENT.

       DO NOT MAIL OR DELIVER YOUR CLAIM FORM TO THE COURT, THE PARTIES TO THIS ACTION, OR THEIR
       COUNSEL. SUBMIT YOUR CLAIM FORM ONLY TO THE SETTLEMENT ADMINISTRATOR AT THE ADDRESS
       SET FORTH ABOVE.

                TABLE OF CONTENTS                                                                                                                                 PA GE#

                PART 1- CLAIMANT IDENTIFICATION ................................................................................... .'................. 2

                PART II - G ENERAL INSTRUCTIONS ....................................................................................................3-4

                PART Ill • SCHEDULE OF TRANSACTIONS IN PFIZER COMMON STOCK........................................... 5

                PART IV- RELEASE OF CLAIMS AND SIGNATURE ............................................................................ 6-7

                REMINDER CHECKLIST ............................................................................................................................ 8




    Important - This form should be aompleted IN CAPITAL LEITERS using BLACK or DARK BLUE ballpoint/fountain pen. Characters and marks used
    should be similar in the style to the following:

    ABCDEFGHIJKLMNOPQRSTUVWXYZ12345670
■                                                                                                                                                                                                   ■
                                                                                                ■
✓•                                                                                                                                        I l l l l l l l ll l l Il l l l l ll l l lIll Il I I l l l l l •
                  Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 6 of 13



 I
                                                                                                 2

                                                              PART I� CLAIMANT IDENTIFICATION

     Claimant or Representative Contact Information:
     The Settlement Administrator will use the information supplied below for all communications regarding this Claim Form. If this information
     changes, you MUST notify the Settlement Administrator in writing at the address above.
      Claimant Name(s) (as you would like the name(s) to appear on the check, if eligible for payment):


      Joint Beneficial Owner, if applicable:


      Street Address:



                          5.
      City:                                                                                                                            Last 4 digits of Claimant SSNfflN:1

       '1_1 e        12,tJ     b     i"li e
      Account Number:

        C         000/ 787L/.38'
      State:         Zip Code:                       Country (if Other than U.S.):

       c4            1r1o1
      Name of the Person you would like the Settlement Administrator to Contact Regarding This Claim (If different from
      the Claimant Name(s) listed above):


      Daytime Telephone Number:                                                                         Evening Telephone Number:
       L1     i   ;'-     1t'b-                 Cj    7 r,_;"                                            1,s-1sb - 97 t,6
      Email Address          (Email address Is not 111qu1rec1, but If you provide It you authorize the Settlement Administrator to use It In providing you with Information relevant to this clalm.)




 NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of transactions may request, or may
 be requested, to submit information regarding their transactions in electronic files. To obtain the mandatory electronic filing
 requirements and file layout, you may visit the Settlement website at www.pfizersecuritieslitigationsettlement.com or you may
 email the Settlement Administrator's electronic filing department at eClaim@gardencitygroup.com. Any file not in accordance
 with the required electronic filing format will be subject to rejection. No electronic files will be considered to have been properly
 submitted unless the Settlement Administrator issues an email after processing your file with your claim numbers and respective
 account information. Do not assume that your file has been received or processed until you receive this email. If you
 do not receive such an email within 10 days of your submission, you should contact the electronic filing department at
 eClair;n@gardencitygroup.com to inqui,e about your file and confirm it was received and acceptable.




 ■            To view Garden City Group, LLC's Privacy Notice, please visit http://www.gardencitygroup.com/privacy
        'The last four digits of the taxpayer identification number (TIN), consisting of a valid Social Security Number (SSN) for individuals or Employer Identification
        Number (EIN} for business entities, trusts, estates, etc., and telephone number of the beneficial owner(s) may be used in verifying this claim.
                                                                                                                                                                                                    ■
•·                                                                ■
                Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 7 of 13

                                                                    7.
                                                                                              I I III I l lll l l l Il l l l l l l l l l l l Il I I l l l l l ■
                         PART IV - RELEASE OF CLAIMS AND SIGNATURE (CONTINUED)
       3.       that the claimant has not previously submitted a valid request for exclusion from the Class in connection with the
Class Notice as listed on Exhibit C to the Settlement A greement;

         4.       that I (we) own(ed) the Pfizer common stock identified in the Claim Form and have not assigned the claim against
any of the Defendants or any of the other Releasees to another, or that, in signing and submitting this Claim Form, I (we) have the
authority to act on behalf of the owner(s) thereof;

      5.      that the claimant(s) has (have) not submitted any other claim covering the same purchases/acquisitions of Pfizer
common stock and knows (know) of no other person having done so on the claimant's (claimants') behalf;

       6.       that the claimant(s) submit(s) to the jurisdiction of the Court with respect to claimant's (claimants') claim and for
purposes of enforcing the releases set forth herein;

       7.      that I (we) agree to furnish such additional information with respect to this Claim Form as Lead Counsel, the
Settlement A dministrator or the Court may require;

         8.      that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, and agree(s) to the Court's summary
disposition of the determination of the validity or amount of the claim made by this Claim Form;

        9.       that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any judgment(s) that may
be entered in the Action; and

         10.     that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section 3406(a)(1 )(C) of
the Internal Revenue Code because (a) the claimant(s) is (are) exempt from backup withholding or (b) the claimant(s) has (have)
not been notified by the IRS that he/she/it is subject to backup withholding as a result of a failure to report all interest or dividends
or (c) the IRS has notified the claimant(s) that he/she/it is no longer subject to backup withholding. If the IRS has notified the
claimant(s) that he/she/it is subject to backup withholding, please strike out the language in the preceding sentence
indicating that the claim is not subject to backup withholding.

UNDER THE PENALTIES OF PERJURY, I {WE) CERTIFY THAT ALL OF THE INFORMATION PROVIDED BY ME (US) ON THIS
CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE
AND CORRECT COPIES OF WHAT THEY PURPORT TO BE.




    li I I
Signature of Claimant

       I     I o--:w1
Print Name of Claimant
                        'J2., H- e S S                                       Date


Signature of Joint Claimant, if any


Print Name of Joint Claimant, if any                                         Date

If Claimant is other than an individual, or is not the person completing this form, the following also must be provided:



Signat�re of Frerson Completing Form


Print Name of Person Completing Form                                         Date


Capacity of person signing on behalf of claimant, if other than an
individual, e.g., executor, president, trustee, custodian, etc. (Must
provide evidence of authority to act on behalf of claimant - see


■                                                                                                                                                        ■
paragraph 9 on page 4 of this Claim Form)
f'
                                                               ■
              Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 8 of 13

                                                                8
                                                                                          11 11 1 1 1 11 1 1 11 1111 1 1 1 1 1 1 1 1 111 111 1 1 ■
                                                REMINDER CHECKLIST


         1.     Please sign the above release and certification. If this Claim Form is being made on behalf of
                joint claimants, then both must sign.

         2.     Remember to attach only copies of acceptable supporting documentation as these documents
                will not be returned to you.

         3.      Please do not highlight any portion of the Claim Form or any supporting documents.

         4.      Keep copies of the completed Claim Form and documentation for your own records.

         5.     The Settlement Administrator will acknowledge receipt of your Claim Form by mail, within
                60 days. Your claim is not deemed submitted until you receive an acknowledgement
                postcard. If you do not receive an acknowledgment postcard within 60 days, please
                contact the Settlement Administrator toll free at (888) 236-0464, or by email at
                info@pfizersecuritieslitigationsettlement.com

         6.     If your address changes in the future, or if this Claim Form was sent to an old or incorrect
                address, please send the Settlement Administrator written notification of your new address. If
                you change your name, please inform the Settlement Administrator.

         7.     If you have any questions or concerns regarding your claim, please contact the Settlement
                Administrator at the above address, by phone toll-free at 1-888-236-0464, by email at
                info@pfizersecuritieslitigationsettlement.com, or visit the website for the Settlement
                www.pfizersecuritieslitigationsettlement.com. Please DO NOT call Pfizer, any other Defendants
                or their counsel with questions regarding your claim.

                THIS CLAIM FORM MUST BE MAILED TO THE SETTLEMENT ADMINISTRATOR BY PREPAID,
                FIRSTCLASS MAIL, POSTMARKED NO LATER THAN JANUARY 28, 2017, ADDRESSED AS
                FOLLOWS:

                                         Pfizer Securities Litigation Settlement
                                              c/o Garden City Group, LLC
                                                    P.O. Box 10305
                                                 Dublin, OH 43017-5905

                A Claim Form received by the Settlement Administrator shall be deemed to have been submitted
                when posted, if a postmark date on or before January 28, 2017 is indicated on the envelope and
                it is mailed First Class, and addressed in accordance with the above instructions. In all other
                cases, a Claim Form shall be deemed to have been submitted when actually received by the
                Settlement Administrator.

                You should be aware that it will take a significant amount of time to fully process all of the Claim
                Forms. Please be patient and notify the Settlement Administrator of any change of address.




     ■                                                                                                                                       ■
                                                                                   ■
                                     Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 9 of 13

I
                                                                                     5                                     I l flll 1 �lll l ll Ill l l llllll HI Ill l I I l l l l l l •
                                        PART Ill - SCHEDULE OF TRANSACTIONS IN P FIZER COMMON STOCK

        A.             BEGINNING HOLDINGS: State the total number of shares of Pfizer common stock held as
                       of the opening of trading on October 31, 2000. (Must be documented.) If none, write "zero"                                    2--l/<.. 0
                       or "O."                                                                                                                                   Shares

        B.             PURCHASES/ACQUISITIONS DURING RELEVANT PERIOD: Separately list each and every purchase/acquisition
                       (including free receipts) of Pfizer common stock from after the opening of trading on October 31, 2000 through and
                       including the close of trading on December 16, 2004. (Must be documented.)3
              T rade Date(s) of                                                                                                                    Total Purchase/
         Purchase(s)/Acquisition(s)                     Number of Shares                     Purchase/Acquisition                                 Acquisition Price
           (List Chronologically)                      Purchased/Acquired                      Price Per Share                                    (excluding taxes,
             (fyl c.:,nth�C> �t N��r)                                                                                                          commissions, and fees)
              ', f''        .
                            •\        • ,, '   '
        ◊ bfl 0:5it c>                                                                                                                                         2    'i . o 3
                                                                                                                                                               ']_q., 1
                       •."··:·-·<Ir�::.:":1,


                                                                                               3 e,. 3 2
                                                              , gs· 5                           3    Lf,. 2-7,                                                '2-9.3 1
                                                                                               3 1.          2
                                                                                                                 '
                                                                                                                     q,f                                      3 3 .3'
        C.             PURCHASES/ACQUISITIONS DURING 90-DAY LOOK-BACK PERIOD: State the total
                       number of shares of Pfizer common stock purchased/acquired (including free receipts) from
                       after the opening of trading on December 17, 2004 through and including the close of
                       trading on March 16, 2005. If none, write "zero" or "0."4                                                                                 Shares

        D.             SALES DURING RELEVANT PERIOD AND DURING 90-DAY LOOK-BACK PERIOD: Separately list each and
                       every sale/disposition (including free deliveries) of Pfizer common stock from after the opening of trading on
                       October 31, 2000 through and including the close of trading on March 16, 2005. (Must be documented.
               Date(s) of Sale(s)                                                                                                                     Total Sale Price
                                                           Number of                                Sale Price
             (List Chronologically)                                                                                                                  (excluding taxes,
                                                          Shares Sold                               Per Share
               (Month/Day Near)                                                                                                                   commissions, and fees)


                 u                    !I           i

                  I                     I

                  I                     I

                  I                     I

        E.             ENDING HOLDINGS: State the total number of shares of Pfizer common stock held as of
                       the close of trading on March 16, 2005. (Must be documented.) If none, write "zero" or "O."
                                                                                                                                                                 Shares
    3
     Please Note: AS<set forth above, the Class certified D.y the Court includes the Class Period from October 31, 2000 through October 19, 2005, However, in
    connection with Defendants' summary judgment motion, the Court ruled that the full extent of the truth was in the public domain as of the end of the day on
    December 19, 2004 and that Plaintiffs identified no loss-causing risk information disclosure after December 19, 2004. In addition, based upon the Court's ruling, it
    also became clear that any Pfizer common stock purchased or otherwise acquired on December 17 and December 18, 2004 did not incur a loss attributable to the
    allegedly misrepresented information, As a result. if you purchased or otherwise acquired shares of Pfizer common stock on any date after December 16, 2004,
    you will not receive any recovery resulting from such purchases/acquisitions,
    • Please Note: Information requested with respect to your purchases/acquisitions of Pfizer common stock from after the opening of trading on December 17, 2004
    through and including the close of trading on March 16, 2005 is needed in order to evaluate your claim; purchases/acquisition during this period, however, are not
    eligible under the Settlement and will not be used for purposes of calculating your Recognized Claim pursuant to the Plan of Allocation.

                    IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS '!,0(1 MUST
                                 PHOTOCOPY THIS PAGE AND CHECK THIS BOX                                                                 V
    ■          IF YOU DO NOT CHECK THIS BOX THESE ADDITIONAL PAGES WILL NOT BE REVIEWED                                                                                             ■
                                                                                                                                ■•
                                       Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 10 of 13

                                                                                                                                                              I l l l l I I I I I I I Il l l lll l l l l l l l I I l l l l l •
C                                                 PART 111 - SCHEDULE OF TRANSACTIONS IN P FIZER COMMON STOCK

    A.                 BEGINNING HOLDINGS: State the total number of shares of Pfizer common stock held as
                       of the opening of trading on October 31, 2000. (Must be documented.) If none, write "zero"                                                                        �      t ,<        D
                       or "O."                                                                                                                                                                       Shares

   B.                  PURCHASES/ACQUISITIONS DURING RELEVANT PERIOD: Separately list each and every purchase/acquisition
                       (including free receipts) of Pfizer common stock from after the opening of trading on October 31, 2000 through and
                       including the close of trading on December 16, 2004. (Must be documented.)3
                             '
          Trade Date(s) of                                                                                                                                                            Total Purchase/
     Purchase(s)/Acquisition(s)                                                            Number of Shares                          Purchase/Acquisition                             Acquisition Price
       (List Chronologically)                                                             Purchased/Acquired                           Price Per Share                               (excluding taxes,
       . (M�r th/D31yjY� ar)                                                                                                                                                       commissions, and fees)


                                                                                                  �
                                                                                                                                                                                                                  '
                                                                                                                                        3.£ g ·7;,
                              ·, ' ,. i r_                                    '! •
   D {;I 0 ii·.. O t/t··, '                                                                                31/, ..                                                                                 33.S�.
                                                                      ; •··

                                                                                                                            L
                                                                                                       q
            i .-     ....�             ;


                                                                                                                                            :z:: g,o
                                                                                                                                •.
                                                                                                   <


   0 <t;'I o 3!1 o '-Ii
                      � ' ., : :r:
                                                                                                 J ,0 2        7:                      3                                                           3 3                 7
                                                                                                                                       ·2 8. ,.,,;:... 0 .                                                       Sr
            ;

    I    ')._r/ 03                                       0                           ..
                                                                                                1.2        0   l                                                                                  33
            :/
                •,.
                        ··;
                              !                                                                                     _- t_                                   ' .

                        :;
                                       fl ...)h�?·:
                              ·"-" �,�:-#

    C.                PURCHASES/ACQUISITIONS DURING 90-DAY LOOK-BACK PERIOD: State the total
                      number of shares of Pfizer common stock purchased/acquired (including free receipts) from
                      after the opening of trading on December 17, 2004 through and including the close of
                      trading on March 16, 2005. If none, write "zero" or "0."4                                                                                                                      Shares

    D.                 SALES DURING RELEVANT PERIOD AND DURING 90-DAY LOOK-BACK PERIOD: Separately list each and
                       every sale/disposition (including free deliveries) of Pfizer common stock from after the opening of trading on
                       October 31, 2000 through and including the close of trading on March 16, 2005. (Must be documented.)
                      ''"         ,,       •_,!I'-.",,,,;_,...   •.
            Date(s) of Sale(s)                                                                                                                                                           Total Sale Price
                                                                                              Number of                                   Sale Price
         (List Chronologically)                                                                                                                                                         (excluding taxes,
                                                                                             Shares Sold                                  Per Share
           (Month/Day /Year)                                                                                                                                                         commissions, and fees)

                                                                                 ,'
            :/                                 t/                     i




                I                               I

                I                                 I

                 I                               I

    E.                 ENDING HOLDINGS: State the total number of shares of Pfizer common stock held as of
                       the close of trading on March 16, 2005. (Must be documented.) lf none, write "zero" or "O."
                                                                                                                                                                                                      Shares
'Please Npte: A!l<set forth above, the Class certified bsy the Court includes the Class Period from October 31, 2000 through October 19, 2005. However, in
connection with Defendants' summary judgment motion, the Court ruled that the full extent of the truth was in the public domain as of the end of the day on
December 19, 2004 and that Plaintiffs identified no loss-causing risk information disclosure after December 19, 2004. In addition, based upon the Court's ruling, it
also became clear that any Pfizer common stock purchased or otherwise acquired on December 17 and December 18, 2004 did not incur a toss attributable lo the
allegedly misrepresented information. As a result, if you purchased or otherwise acquired shares of Pfizer common stock on any dale after December 16, 2004,
you will not receive any recovery resulting from such purchases/acquisitions.

'Pleas e Note:   Information requested with respect to your purchases/acquisitions of Pfizer common stock from after the opening of trading on December 17, 2004
through and Including the close of trading on March 16, 2005 is needed in order to evaluate your claim; purchases/acquisition during this period, however, are not
eligible under the Settlement and will not be used for purposes of calculating your Recognized Claim pursuant to the Plan of Allocation.




•                                                                                                                                                                                                                        •
               IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS YOU MUST
                            PHOTOCOPY THIS PAGE AND CHECK THIS BOX
          IF YOU DO NOT CHECK THIS BOX THESE ADDITIONAL PAGES WILL NOT BE REVIEWED
                                                                                      Page
                                                                                         131 or ::i
                                                                                                                                                                                                 +
                       Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 11 of
                                                                                                                                                    ($,mputershare
                                                                                                                                              Computershare Trust Company, NA
                                                                                                                                                                        PO Box 30170
                                                                                                                                                    College Station, TX 77842-3170
                                                                                                                          Within USA US territories & Canada            800 733 9393
                                                                                                                         Outside USA, US territories & Canada           781 575 4591
                                                                                                  011294                                         www.computershare.com/investor
            1 • 1111• 11 III II1 • 111 1I111111II 11II111I 111 111 1 l II I11 1111 I1 • 111 11111                               Pfizer Inc. is incorporated under the laws of the State
                                                                                                                                                                                 of DE.
            WILLIAM R HESS
            #9
            475 S ELISEO                                                                                                         Holder Account Number
            GREENBRAE CA 94904
=

                                                             C                                                                    I H1111111111111
                                                                                                                                 Ticker Symbol       -· ; (\ -                    PFE
                                                                                                                                 CUSIP              �                      717081103
                                              PLEASE READ THE IMP ORTANT PRIVACY NOTICE AT BACK OF STATEMENT



Summar y of Account Holdings as of 1.9.fan 2016
                                                              ,....,.;,;,-;:.:::.:.::,_···-...   __
                                             Opening                                                                                                       Price per           Market Value as of
Type of Holding                         Balance as of I                                                    Share/Unit                                     Share/Unit                 19Jan 2016
                                         01 Jan 2003 /                                                       Activity                                         (USO)                        (USO)
DSPP • Common Stock                                                            0.000000 /                   168.138234                                             30.69                       5,160.16

                                                     "�
                                                �




■                                                                              251UDR                                                     PF E                                                    +
                                                                                                                                                              OOICS0003.d.mix.052445_5975/0l l294/0l4945
                                              c_
                                        Case 1:04-cv-09866-LTS-HBP Document 757 Filed 07/01/20 Page 12 of 13
Company Name                                         Statement Period        Holder Account Number
Pfizer Inc.                                         01 Jan 2003 - 19 Jan 2016                C0001787438
   .J � /93 ,St/ 3                                 5k.�
                                                                         �
                                                                                           ,e:J      2C>f7 3      -11� '+Le                                      Page 2 of 5


Transaction Activity -f' � � �
                                                                         -
                                                                                •
                                                                                                                                                             I
                                                   �I                   �

Transaction I
Date
                      Transaction Description j
                                                     Gross
                                                    Amount
                                                     (USO) 1
                                                                     Taxes
                                                                  Withheld I
                                                                     (USO)
                                                                                    Fees/Other
                                                                                     Deducted
                                                                                         (USO)   1
                                                                                                       NetAmount I
                                                                                                           (USO}
                                                                                                                          Price per
                                                                                                                         Share/Unit
                                                                                                                             (USO)
                                                                                                                                       I    Transaction
                                                                                                                                           Shares/Units
                                                                                                                                                                          Total
                                                                                                                                                                   Shares/Units
OSPP • Common Stock
                                Balance Foiward                                                                                                                          0.000000
16Apr2003                       SpecialDividend                                                                                                193.543000             193.543000
05Jun2003                              Dividend        29.03                                                  29.03        32.425000              0.895000            194.438000
04Sep2003                              Dividend        29 17                                                  29.17        30,325000             0.962000             195.400000
04Dec2003                              Dividend        29.31                                                  29.31        34.270000             0,855000              196.255000
05 Mar2004                             Dividend        33.36                                                  33.36        37.290000             0.895000             197.150000
04Jun2004                              Dividend        33.52                                                  33.52       35.870000              0.934000             198.084000
03Sep2004                              Dividend        33.67                                                , 33,67        32.800000              1.027000            199.111000
03Dec2004                              Dividend        33.85                                                133.85        28.195000              1.201000             200.312000
08 Mar2005                             Dividend        38.08                                                  38,06       27,040000              1.408000             201.720000
07Jun2005                              Dividend        38.33                                                  38.33        28.060000             1.366000             203.086000
06 Sep 2005                            Dividend        38.59                                                  38.59       25.615000              1.507000             204593000
06 Dec2005                             Dividend        38.87                                                  38.87        21.265000             1.828000             206.421000
07 Mar2006                             Dividend        49.54                                                  49,54       26.045000              1.902000             208.323000
06 Jun2006                             Dividend        50.00                                                  50.00       23.990000              2.084000             210.407000
05 Sep2006                             Dividend        50.50                                                  50.50       27.785000              1.819000             212.226000
05Dec2006                              Dividend        50.93                                                  50.93       24.855000              2.049000             214.275000
18Dec2006                                  Sale     2,590.19                             27.00            2,563.19        25.901921           -100.000000             114.275000
06 Mar2007                Dividend Reinvestment        33.14                                                  33.14        25.025000             1.324276             115.599276
05Jun2007                 Dividend Reinvestment        33.52                                                  33.52       27.335000              1.226267             116.825543
05Sep 2007                Dividend Reinvestment        33.88                                                  33.88       24.730000              1.369996             118.195539
04Dec2007                 Dividend Reinvestment        34.28                                                  34.28       23.535000              1.456554             119.652093
04 Mar2008                Dividend Reinvestment        38.29                                                  38.29       22.165000              1.727498             121.379591
03Jun2008                 Dividend Reinvestment        38.84                                                  38.84       19.065000              2.037241             123.416832
03Sep2008                 Dividend Reinvestment        39.49                                                  39.49       19.205000              2.056235             125.473067
02Dec 2008                Dividend Reinvestment        40.15                                                   40.15      15.770000              2.545973             128.019040
03 Mar2009                Dividend Reinvestment        40.97                                                   40.97      11.950000              3.428452             131.447492
02Jun2009                 Dividend Reinvestment        21.03                                                   21.03      14.960000              1.405749             132.853241
02 Sep2009                Dividend Reinvestment        21.26                                                   21.36"'    16.315000              1.303095             134.156336
01Dec2009                 Dividend Reinvestment        21.47                                                   21.47      18.510000              1.159914             135 316250
02 Mar2010                Dividend Reinvestment        24.36                                                   24.36      17.715000              1.375106             136.691356
01Jun 2010                Dividend Reinvestment        24.60                                                   24.60      15.190000              1.619487             138.310843
01Sep2010                 Dividend Reinvestment        24,90                                                   24.90      16.220000              1.535142             139.845985
01Dec 2010                Dividend Reinvestment        25.17                                                   25.17      16.585000              1.517636             141.363621
01 Mar2011                Dividend Reinvestment        28.27                                                   28.27      19.308100              1.464152             142.827773
07Jun 2011                Dividend Reinvestment        28.57                                                   28.57      20.855000              1.369935             144 197708
06 Sep 2011               Dividend Reinvestment        28.84                                                   28.84      18.407500              1.566753             145.764461
06 Dec 2011               Dividend Reinvestment        29 15                                                   29.15      20.185000              1.444142             147208603
06 Mar2012                Dividend Reinvestment        32.39                                                   32.39      21.370000              1.515676             148 724279
05Jun 2012                Dividend Reinvestment        32.72                                                   32.72      21.520000              1.520446             150 244725
05Sep 2012                Dividend Reinvestment        33.05                                                   33.05      23.835000              1 386616             151.631341
04Dec 2012                Dividend Reinvestment        33.36                              1.73                 31.63      25.180100              1.256151             152,887492
05 Mar2013                Dividend Reinvestment        36.69                              1.89                 34.80      28.114600              1.237791             154125283
Case 1:04-cv-09866-LTS-HBP         Document 757 Filed 07/01/20 Page 13 of 13
                    Pfizer Securities Litigation Settlement
                                                                    us POSTAGE>> PITNEY BOWES
                      c/o Garden City Group, LLC
                      P.O. Box 10305                                                                              p-=;::--·· ..... � �""
                                                                                                                         ,:;;;;�_ i ��;;i,..'11!:¢"..-..����

                      Dublin, OH 43017-5905                                                                         ./   �,1/1/iP,l!<iJlr...l.'Y




                      l-888-236-0464                                                                         ZIP 43017
                                                                                                             02     m
                                                                                                                                 v $ 000 • 34
                      www.pfizersecuritieslitigationsettlement.com                                           00013819960CT 27 2016



                                                         1 ■101111111111111111
                                                         Claim Number: 1064384
                                                                                                                                                   FIZ056267081




                                                          WILLIAM R HESS #9
                                                          475 S ELISEO
                                                          GREENBRAE, CA 94904




                                            11lilll l, ilti I iii, I 11 ii11• I '11 II i Ii• ilil11P jilj 11111'i 11 I i Ii• 1 I 1



                                                                    Confirmation Notice

                        Dear Claimant,

                                The Administrator has received the claim form you submitted. You will
                        be contacted if additional information or documentation is required to process
                        your claim. It is not known how long it will take before claims are paid.
                                You must notify the Administrator in writing if you have a change of
                        address. If you have any questions regarding the litigation, you may contact the
                        Administrator at the number on the reverse side of this card.
                                Please retain this postcard and make note of the claim number on the
                        reverse side of this postcard for future reference and for use in any
                        correspondence with the Administrator.
                                                                                         Sincerely,
                                                                                         Claims Administrator




      •'
